Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 1 of 35 PageID #: 188




                       UNITED STATES DISTRICT COURT                 FILED
                          DISTRICT OF SOUTH DAKOTA                  uny o o on«c
                              SOUTHERN DIVISION


                                                                           CLERK
 In the Matter of the Search of
                                          No.   I5      U
 All contents and electronically stored   .pp.rpATTON FOR qPARPH ANn
 information within the following                       TOR
 property, all currently stored at        t^Kl^UKE WARRANT REDACTED
 premises owned, maintained,
 controlled, or operated by Yahoo!,
 Inc., 701 First Avenue
 Sunnyvale, CA 94089

 E-mail accounts identified as:

|H^^^B^H^|@yahoo.com
 and


          |@yahoo.com



       I, Craig Scherer, being duly sworn depose and say:

       I am a Special Agent with the United States Department of Homeland
Security, Immigration and Customs Enforcement (ICE), Homeland Security
Investigations (HSI), and have reason to believe that on the property or premises
known as:


       Information associated with email accounts identified as
       ^^^^^^^^^^^[@.yahoo,com and|H^H^|@yahoo.com, that are
       stored at premises owned, maintained, controlled, or operated by Yahoo!,
       Inc., 701 First Avenue, Sunnyvale, CA 94089

there is now concealed certain property, namely: that described in Attachments
A and B hereto, which I believe is property constituting evidence of the
commission of criminal offenses, contraband, the fruits of crime, or things
otherwise criminally possessed, or property designed or intended for use or
which is or has been used as the means of committing criminal offenses,
concerning violations of 18 U.S.C. §§ 1546(a) and 3238 (visa fraud).
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 2 of 35 PageID #: 189




      The facts to support a finding of Probable Cause are contained in my
Affidavit filed herewith.




                                   Speci^^gent Craig Scherer
                                   Homeland Security Investigations


      Sworn to before me, and subscribed in my presence on the   o    day of
November, 2015, at Sioux Falls, South Dakota.




                                   VERONICA L. DUFFY
                                   UNITED STATES MAGISTRATE JUDGE




                                    [2]
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 3 of 35 PageID #: 190



                                                                     FILED
                       UNITED STATES DISTRICT COURT                     90
                          DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION
                                                                             CIERU



 In the Matter of the Search of           Case:

 All contents and electronically stored   AFFIDAVIT IN SUPPORT OF SEARCH
 information within the following         AND SEIZURE WARRANT "REDACTED"
 property, all currently stored at
 premises owned, maintained,
 controlled, or operated by Yahoo!,
 Inc., 701 First Avenue
 Sunnyvale, CA 94089

 E-mail accounts identified as:

                    |r@yahoo.com
 and


           l@yahoo.com


STATE OF SOUTH DAKOTA          )
                               :SS
COUNTY OF MINNEHAHA            )

       I, Craig Scherer, being duly sworn on oath, depose and say:

                 INTRODUCTION AND AGENT BACKGROUND

      1.    I am a Special Agent with the United States Department of
Homeland Security, Immigration and Customs Enforcement (ICE), Homeland
Security Investigations (HSI) in Sioux Falls, South Dakota and have been duly
employed in this position since December 2003. I am a graduate of the Criminal
Investigator Training Program and ICE Special Agent Training Program at the
Federal Law Enforcement Training Center. I have received specialized training
pertaining to conducting criminal investigations, immigration and customs laws,
investigative techniques, searching databases, conducting interviews, executing
search warrants, and making arrests with respect to criminal violations of United
States Code.
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 4 of 35 PageID #: 191




      2.   As a Special Agent, my current responsibility is assignment to the
Federal Bureau of Investigation (FBI) Joint Terrorism Task Force (JTTF) in Sioux
Falls, SD. I have been assigned to the JTTF since October 2014. I have
successfully completed a two-week JTTF Operations and Counter Terrorism
Investigations collaborative course. Prior to this, I was assigned to the Sioux
Falls Area Drug Task Force for 10 years investigating drug trafficking
organizations and their associated illicit financial transactions and electronic
communications.

                               PURPOSE OF AFFIDAVIT

      3.     I make this affidavit in support of an application for a search
warrant for information associated with email accounts identified as
^^||^^^^B||||@yahoo.com andH[^^B|@yahoo.com ("SUBJECT
ACCOUNTS"), that are stored at premises owned, maintained, controlled, or
operated by Yahoo! Inc., an email provider headquartered at 701 First Avenue,
Sunnyvale, CA (the "PROVIDER" or "Yahoo! Inc."). The information to be
searched is described in the following paragraphs and in Attachment A. This
affidavit is made in support of an application for a search warrant under 18
U.S.C. §§ 2703(a), 2703(b)(1)(A), and 2703(c)(1)(A) to require Yahoo! Inc. to
disclose to the Government records and other information in its possession
pertaining to the subscriber or customer associated with the accounts, including
the contents of communications described in Section II of Attachment B. Upon
receipt of the information described in Section II of Attachment B, law
enforcement agents and/or individuals assisting law enforcement and acting at
their direction will review that information to locate the items described in
Section III of Attachment B. Attachments A and B are incorporated herein by
reference.


      4.   As described more fully below, I respectfully submit there is
probable cause to believe that the information associated with the SUBJECT
ACCOUNTS constitutes evidence or instrumentalities of criminal violations of 18
U.S.C. §§ 1545(a) and 3238 (Visa Fraud).

                           SUMMARY OF INVESTIGATION


      5.    Because this affidavit is being submitted for the limited purpose of
securing a search warrant, I have not included each and every fact known to me
concerning this investigation. I have set forth only those facts that I believe are
necessary to establish probable cause to believe that evidence of violations of
United States Code are located within the SUBJECT ACCOUNTS.


      6.     I have received information from other law enforcement officers and
sources of information by either verbal or written report. The officers and sources
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 5 of 35 PageID #: 192




providing information may have received the information by way of personal
knowledge or from another source.

       7•    On                 the Enforcement and Removal Operations(ERO)
office in Rapid City, SD, contacted the ERO office in Sioux Falls, SD, regarding a
law enforcement encounter with                                            The
following is a synopsis of the information.

      8.    On July 22, 2015, Rapid City ERO Deportation Officer (DO)
Brabazon notified Sioux Falls ERO Supervisory Detention and Deportation
Officer (SDDO) Cody that the Rapid City Police Department(RCPD) had
encountered I




            DO Brabazon provided SDDO Cody with entry and U.S. Visit records




            Further record checks conducted by DO Brabazon located records




            Additional record checks by SDDO Cody located a citation issued to
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 6 of 35 PageID #: 193




      12.   I requested records from the RCDP documenting the encounter with




      13.   On August 13, 2015,          was arrested in Plankinton, SD,for
                                   |.. The following is a synopsis of the events.
      14.   On August 13, 2015, SDDO Cody and I arrived and the
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 7 of 35 PageID #: 194




      18,   After arriving at the Sioxix Falls ICE office, I
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 8 of 35 PageID #: 195




      22.   I examined the Western Union receipts and noted




      24.   I asked for and received consent to




      25.   SDDO Cody processed



      26. A review of the SIM card data located a contact listed as "|
under phone numberj^^mjH'. Further review of the SIM card data located
the following text messages from the contact "|

            Date:
            Number:
            Status: Read
            Type: Incoming
            Text:             ahoo.com

            Date:                        (GMT+3)
            Number:
            Status: Read
            Type: Incoming
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 9 of 35 PageID #: 196




             Text:




             Date:                        (GMT+3)
             Number:
             Status: Read
            Type: Incoming
            Text:



            A review of the Apple iPhone download located a video depicting I




      28.   On August 21, 2015, I applied for and received a criminal complaint
charging         with 18 U.S.C. §§ 1546(a) and 3238 (Visa Fraud), and a
warrant of arrest was issued.

                      was scheduled for an initial appearance on




      30.   On                                was indicted in the District of South
Dakota for 18 U.S.C      1546(a) and 3238 (Visa Fraud).

      31.   On September 14, 2015,1 conducted record checks in FBI databases
for information associated to suspected visa fraud ring leader             The
following is a synopsis of the information.

            Information downloaded from
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 10 of 35 PageID #: 197
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 11 of 35 PageID #: 198




       33. Record checks in DHS databases for|           located subject
 records stating the DOS requested revocation

 Another subject record listed an alias

                                          9
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 12 of 35 PageID #: 199




      34.   On September 16, 2015, I spoke with DOS SA David Chin




      35.   On September 21, 2015, I received DOS records relating to



      36.   The records identified




      37.   Record checks in DHS databases revealed




      38.   Record checks in DHS databases revealed




      39.   On




      40.   The response from




      41.   The response from
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 13 of 35 PageID #: 200




      42.   I believe based on the above, the date, and location of logins and
limited number of logins, the email address I




      43. Based on my training and experience knowing that persons who
create and use multiple email addresses commonly do so for the purpose of
anonymity and/or distancing themselves from law enforcement investigations.

      44.   Based on my training and experience, my knowledge of the
investigation, and the information described above, I believe that the SUBJECT
ACCOUNTS are likely to contain evidence relating to violations of 18 U.S.C.
§§ 1546(a) and 3238 (Visa Fraud), in that the SUBJECT ACCOUNTS were likely
used to communicate with others known and unknown, about the planning,
facilitation and/or use of fraudulent documents and/or fraudulent statements
to procure United States visas.

      45.   I believe the SUBJECT ACCOUNTS are likely to contain information
regarding                    and others' known and unknown, past actions,
motivations, and future intentions.




                                       11
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 14 of 35 PageID #: 201




                                 TECHNICAL BACKGROUND

      46.       In my training and experience, I have learned that Yahoo! Inc.
provides a variety of online services, including electronic mail ("email") access, to
the general public. Subscribers obtain an account by registering with Ymail,
Yahoo!'s free, web-based email service. During the registration process, Ymail
asks subscribers to provide basic personal information. Therefore, the
computers of Yahoo! Inc. are likely to contain stored electronic communications
(including retrieved and unretrieved email for Ymail subscribers and information
concerning subscribers and their use of Ymail services, such as account access
information, email transaction information, and account application
information.


      47. In general, an email that is sent to a Ymail subscriber is stored in the
subscriber's "mail box" on Yahoo! Inc. servers until the subscriber deletes the
email. If the subscriber does not delete the message, the message can remain on
Yahoo! Inc. servers indefinitely.

     48. When the subscriber sends an email, it is initiated at the user's
computer, transferred via the Internet to Yahoo! Inc. servers, and then
transmitted to its end destination. Yahoo! Inc. often saves a copy of the email
sent. Unless the sender of the email specifically deletes the email from the Yahoo!
Inc. server, or terminates the email account, the email can remain on the system
indefinitely.

     49. A Yahoo! Inc. subscriber can also store files, including emails,
address books, contact or buddy lists, pictures, and other files, on servers
maintained and/or owned by Yahoo! Inc.

      50. Subscribers to Ymail might not store on their home computers
copies of the emails stored in their Ymail email account. This is particularly true
when they access their Ymail account through the web, or if they do not wish to
maintain particular emails or files in their residence.

      51.       In general, email providers like Yahoo! Inc. ask each of their
subscribers to provide certain personal identifying information when registering
for an email account. This information can include the subscriber's full name,
physical address, telephone numbers and other identifiers, alternative email
addresses, and,for paying subscribers, means and source of payment(including
any credit or bank account number).

      52. Email providers typically retain certain transactional information
about the creation and use of each account on their systems. This information
can include the date on which the account was created, the length of service,
                                           12
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 15 of 35 PageID #: 202




records of login (i.e., session) times and durations, the types of service utilized,
the status of the account (including whether the account is inactive or closed),
the methods used to connect to the account(such as logging into the account via
Ymail website), and other log files that reflect usage of the account. In addition,
email providers often have records of the Internet Protocol address ("IP address")
used to register the account and the IP addresses associated with particular
logins to the account. Because eveiy device that connects to the Internet must
use an IP address, IP address information can help to identify which computers
or other devices were used to access the email account.

      53. In some cases, email account users will communicate directly with
an email service provider about issues relating to the account, such as technical
problems, billing inquiries, or complaints from other users. Email providers
typically retain records about such communications, including records of
contacts between the user and the provider's support services, as well as records
of any actions taken by the provider or user as a result of the communications.

     54. In my training and experience, evidence of who was using an email
account may be found in address books, contact or buddy lists, emails in the
account, and attachments to emails, including pictures and files.

          INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


      55.    I anticipate executing this warrant under the Electronic
Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A),
and 2703(c)(1)(A), by using the warrant to require Yahoo! Inc. to disclose to the
Government copies of the records and other information (including the content of
communications) particularly described in Section I of Attachment B. Upon
receipt of the information described in Section 1 of Attachment B,
Government-authorized persons will review that information to locate the items
described in Section II of Attachment B.


                       REQUEST FOR NON-DISCLOSURE

      55. Pursuant to 18 U.S.C. § 2705(b), I request that the Court enter an
order commanding the PROVIDER not to notify any person, including the
subscribers of the SUBJECT ACCOUNTS of the existence of the warrant because
there is reason to believe that such notification will result in:(1) destruction of or
tampering with evidence; and (2) otherwise seriously jeopardizing the
investigation. The investigation described herein is ongoing, and is not public,
and I know, based on my training and experience, that persons who are engaged
in the types of activities described above are likely to destroy digital evidence if
they learn of any investigation. In addition, if Yahoo! Inc. or other person notifies
the targets of the investigation that a warrant has been issued for the SUBJECT
                                          13
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 16 of 35 PageID #: 203




ACCOUNTS these individuals are likely to further mask their activity, which may
seriously jeopardize the investigation.

                                  CONCLUSION


        57. This Court has jurisdiction to issue the requested warrant because
it is "a court of competent jurisdiction" as defined by 18 U.S.C. §§2711, 2703(a),
(b)(1)(A), and {c)(l)(A). Specifically, the Court is "a district court of the United
States (including a magistrate judge of such a court). . . that - has jurisdiction
over the offense being investigated." 18 U.S.C. § 271 l(3)(A)(i).

      Based on the foregoing, I request that the Court issue the requested search
      warrant.




                                      Specia^gent Craig Scherer
                                      Horaelasid Security Investigations     j
      Sworn to before me, and subscribed in my presence on the               day of
November, 2015, at Sioux Falls, South Dakota.



                                       Veronica L. Duffy
                                       United States Magistrate Judg^'




                                         14
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 17 of 35 PageID #: 204




                               ATTACHMENT A

                        PROPERTY TO BE SEARCHED

This warrant applies to information associated with email accounts identified as
|^^IH|^||^^Hn@yahoo.com and ^^^^JP@5rahoo.com, that are stored at
premises owned, maintained, controlled, or operated by Yahoo! Inc., an email
provider headquartered at 701 First Avenue, Sunnyvale, CA.




                                      15
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 18 of 35 PageID #: 205




                                 ATTACHMENT B

                      PARTICULAR THINGS TO BE SEIZED

 I.    Information to be disclosed by Yahoo! Inc.
       To the extent that the information described in Attachment A is within the
 possession, custody, or control of Yahoo! Inc., Yahoo! Inc. is required to disclose
 the following information to the government for each account or identifier listed
 in Attachment A.

       a.    The contents of all e-mails stored in the account, including copies of
             emails sent from the account between approximately January 1,
             2013, and the present.

       b.    All records- or other information regarding the identification of the
             account, to include full name, physical address, telephone numbers
             and other identifiers, records of session times and durations, the
             date on which the account was created, the length of service, the
             types of service utilized, the IP address used to register the account,
             log-in IP addresses associated with session times and dates, account

             status, alternative email addresses provided during registration,
             methods of connecting, log files, and means and source of payment
            (including any credit or bank account number).
      c.     All records or other information stored by an individual using the
            account,including address books, contact and buddy lists, pictures,
            and files.

                                        16
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 19 of 35 PageID #: 206




      d.      All records pertaining to communications between Yahoo! Inc. and
              any person regarding the account, including contacts with support
              services and records of actions taken.

II.   Information to be seized by the Government

      All information described above in Section I that constitutes fruits,
evidence and instrumentalities of violations of 18 U.S.C. §§ 1546(a) and 3238
(Visa Fraud), involvin^^^B^H'                                      ^ince the
creation of the email accounts listed on Attachment A, including information
pertaining to the following matters:

      a. Any and all communications, including those deleted and/or archived,
           sent and received by email uccount^^^^^^^^^^|^^^^^^^^|^^^)y3^hoo com
               ^^^^^^[t@vahoo.com containing any part of the following names,
           dates of birth, or passport numbers:

      a. containing any part of the following names, dates of birth, or passport
           numbers:
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 20 of 35 PageID #: 207
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 21 of 35 PageID #: 208




           Records relating to who created, used, or communicated with the

           email accounts                            com and

                                 including records about their identities and

           whereabouts.

           Communications with the U.S. Department or State or Consulate

           Offices.
                                    19
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 22 of 35 PageID #: 209




      d.    Communications between                     and others not yet
            identified, regarding communications, enticement, coercion,
            recruitment, instructions or attempts to commit acts of fraud.
      e.    Information relating in any way to the transfer of items or money.
      f.    Information related to bank account records, wire transfer records,
            bank statements and records, money drafts, letters of eredit, and
            financial transfers.

      g.    Information relating to or reflecting the purpose or motive for

            providing money or other assistance to individuals.

      h.    Information relating to or reflecting ^^^funderstanding or belief

            regarding the purpose or end use to which his assistance would be

            put.

      i.    Information relating to or reflecting dj^^^understanding or belief

            regarding the location of potential coconspirators.

      j.    Any other information tending to contradict or corroborate any

            statement made by any individual during their communications

            with law enforcement.




                                       20
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 23 of 35 PageID #: 210




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                              SOUTHERN DIVISION

 In the Matter of the Search of

 All contents and electronically stored
 information within the following
 property, all currently stored at            EARCH AND SEIZURE WARFJANT
 premises owned, maintained,                "REDACTED"
 controlled, or operated by Yahoo!,
 Inc., 701 First Avenue
 Sunnyvale, CA 94089

 E-mail accounts identified as:

 ^^^|^^^^^|B@yahoo com
 and


          |@yahoo.com



TO:    ANY AUTHORIZED LAW ENFORCEMENT OFFICER

       An application by a federal law enforcement officer or an attorney for the
government requests the search of the following property:

       Information associated with email accounts identified as
       ^^^[^[^^^J^Jvahoo.com and||^^^H@yahoo.com, that
       are stored at premises owned, maintained, controlled, or operated
       by Yahoo!, Inc., 701 First Avenue, Sunnyvale, CA 94089.

     1 find that the affidavit, or any recorded testimony, establish probable
cause to search the property described above and seize the property described in
Attachments A and B hereto, and that such search will reveal evidence of the
commission of violations of 18 U.S.C. §§ 1546(a) and 3238 (visa fraud).

       "■jrOU ARE COMMANDED to execute this warrant on or before
                 ^                   (not to exceed 14 days)
® in the daytime - 6:00 a.m. to 10:00 p.m.
□ at any time in the day or night as I find reasonable cause has been established.
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 24 of 35 PageID #: 211




       Unless delayed notice is authorized below, you must give a copy of the
 warrant and a receipt for the property taken to the person from whom, or from
 whose premises, the property was taken, or leave the copy and receipt at the
 place where the property was taken.

       The officer executing this warrant, or an officer present during the
 execution of the warrant, must prepare an inventory as required by law and
 promptly return this warrant and inventoiy to the undersigned Judge.
□     Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may
      have an adverse result listed in 18 U.S.C. § 2705 (except for delay of trial),
      and authorize the officer executing this warrant to delay notice to the
      person who, or whose property, will be searched or seized,
□     for          days (not to exceed 30).
□     until, the facts justifying, the later specific date of                  .

                                      at Sioux Falls, South Dakota.
Date and Time Issued




                                       VERONICA L. DUFFY
                                       UNITED STATES MAGISTRATE'^UDGE




                                         [2]
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 25 of 35 PageID #: 212



                                ATTACHMENT A


                        PROPERTY TO BE SEARCHED

 This warrant applies to information associated with email accounts identified as

 ^^^^^H^^H^Iyahoo.com and ^^^^m|yahoo.com, that are stored at
 premises owned, maintained, controlled, or operated by Yahool Inc., an email
 provider headquartered at 701 First Avenue, Sunnyvale, CA.
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 26 of 35 PageID #: 213




                                ATTACHMENT R


                     PARTICULAR THINGS TO BE SEIZED

I.    Information to be disclosed by Yahoo! Inc.
      To the extent that the information described in Attachment A is within the
possession, custody, or control of Yahoo! Inc., Yahoo! Inc. is required to disclose
the following information to the government for each account or identifier listed
in Attachment A.

      a.    The contents of all e-mails stored in the account, including copies of
            emails sent from the account between approximately January 1,
            2013, and the present.

      b.    All records or other information regarding the identification of the
            account, to include full name, physical address, telephone numbers
            and other identifiers, records of session times and durations, the
            date on which the account was created, the length of service, the
            types of service utilized, the IP address used to register the account,

            log-in IP addresses associated with session times and dates, account
            status, alternative email addresses provided during registration,
            methods of connecting, log files, and means and source of payment
           (including any credit or bank account number).
      c.    All records or other information stored by an individual using the
            account,including address books, contact and buddy lists, pictures,
                                       16
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 27 of 35 PageID #: 214




              and files.

      d.      All records pertaining to communications between Yahoo! Inc. and
              any person regarding the account, including contacts with support
              services and records of actions taken.

II.   Information to be seized by the Government
      All information described above in Section I that constitutes fruits,
evidence and instrumentalities of violations of 18 U.S.C. §§ 1546(a) and 3238
(Visa Fraud), involving Ihtisham                                    since the
creation of the email accounts listed on Attachment A, including information
pertaining to the following matters:

      a. Any and all communications, including those deleted and/or archived,
           sent and received by email accounts ^^^^|B^^m@yahoo.com
                                       containing any part of the following names,
           dates of birth, or passport numbers;

      a. containing any part of the following names, dates of birth, or passport
           numbers:
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 28 of 35 PageID #: 215
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 29 of 35 PageID #: 216




           Records relating to who created, used, or communicated with the

           email accounts|^^^m^^^^H^|@yahoo.com and
           H^^HI@yahoo.com, including records about their identities and
           whereabouts.

           Communications with the U.S. Department or State or Consulate
                                    19
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 30 of 35 PageID #: 217




           Offices.

      d.   Communications between                     and others not yet

           identified, regarding communications, enticement, coercion,

           recruitment, instructions or attempts to commit acts of fraud.

      e.   Information relating in any way to the transfer of items or money.

      f.   Information related to bank account records, wire transfer records,

           bank statements and records, money drafts, letters of credit, and

           financial transfers.

      g.   Information relating to or reflecting the purpose or motive for

           providing money or other assistance to individuals.

     h.    Information relating to or reflecting        understanding or belief

           regarding the purpose or end use to which his assistance would be

           put.

     i.    Information relating to or reflecting ^JUJunderstanding or belief
           regarding the location of potential coconspirators.

     j.    Any other information tending to contradict or corroborate any

           statement made by any individual during their communications

           with law enforcement.




                                      20
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 31 of 35 PageID #: 218


                                                                   FILED
                                                                   NOV 2 3 2015
                        UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA                          CLERJ
                             SOUTHERN DIVISION



 In the Matter of the Search of           Case; I

 All contents and electronically stored   MOTION TO SEAL MATTER "REDACTED"
 information within the following
 property, all currently stored at
 premises owned, maintained,
 controlled, or operated by Yahoo!,
 Inc., 701 First Avenue
 Sunnyvale, CA 94089
 E-mail accounts identified as:
                         ahoo.com
 and
           l@yahoo.com


      The United States hereby moves this Court for an order sealing this
matter, in that this search is being conducted as a part of an ongoing
investigation. Disclosure of information contained in the documents filed with
the Court could jeopardize this ongoing investigation and/or result in possible
witness intimidation.

       Dated this        day of November, 2015.

                                      RANDOLPH J. SEILER
                                      United States Attorney


                                          (jtVW
                                      Connie Larson
                                      Assistant United States Attorney
                                      PC Box 2638
                                      Sioux Falls, SD 57101-2638
                                      Telephone: 605.357.2362
                                      Facsimile: 605.330.4410
                                      E-Mail: connie.Iarson@usdoj.gov
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 32 of 35 PageID #: 219




                                                                   FILED
                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                                                                   NOV 2 3 2015
                              SOUTHERN DIVISION
                                                                        ^4^ CLERK



 In the Matter of the Search of            Case:

 All contents and electronipally stored    ORDER SEALING MATTER "REDACTED"
 information within the following
 property, all currently stored at
 premises owned, maintained,
 controlled, or operated by Yahoo!,
 Inc., 701 First Avenue
 Sunnyvale, CA 94089
 E-mail accounts identified as:
                          ahoo.com
 aji^l^^^l^^aLioo.CO m

      The United States having moved this Court for an order sealing this
matter, and good cause having been shown therefor, it is hereby
      ORDERED:

      1.     That this matter is sealed.

      2.     That the Clerk of this Court shall automatically unseal this matter
after the passage of 180 days, subject to renewal, unless ordered otherwise by
the Court.                /
      Dated this          day of November, 2015.

                                      BY THE COURT:




                                      VERONICA L. DUFFY
                                      UNITED STATES MAGISTRACE JUDGE
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 33 of 35 PageID #: 220




                                                                  FILED
                       UNITED STATES DISTRICT COURT               mu p 3 onjt
                         DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION
                                                                         CLERK
In the Matter of the Search of
                                          No. [5- H-Oj — %^
 All contents and electronically stored             ^
information within the following MOTION FOR NON-DISCLOSURE
property, all currently stored at UNDER 18 U.S.C. § 2705(a) "REDACTED"
premises     owned,     maintained,
controlled, or operated by Yahoo!,
Inc., 701 First Avenue
Sunnyvale, CA 94089

 E-mail accounts identified as:

                    l@yahoo.com

and


          l@yahoo.com


      The United States requests that, pursuant to the preclusion of notice

provisions of 18 U.S.C. § 2705(a), Yahoo! Inc. be ordered not to notify any

person (including the subscriber or customer to which the materials relate) of

the existence of this search warrant for a period of 90 days or until further

order of the Court.    Such an order is justified because notification of the

existence of this search warrant would seriously jeopardize the ongoing

investigation. Such a disclosure would give the subscriber an opportunity to

destroy evidence, change patterns of behavior, notify confederates, or flee or

continue his flight from prosecution. ,
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 34 of 35 PageID #: 221




      WHEREFORE, it is respectfully requested that the Court grant the

attached Order directing Yahoo! Inc. not to disclose the existence of the search

warrant or the application except to the extent necessary to carry out the

Order.

                  ,-1
      Dated this p'l     day of November, 2015.

                                     RANDOLPH J. SEILER
                                     United States Attorney



                                    Connie Larson
                                    Assistant United States Attorney
                                    P.O. Box 2638
                                    Sioux Falls, SD 57101-2638
                                    Telephone: (605)357-2362
                                    Facsimile: (605)330-4410
                                    E-Mail: Connie.Larson@usdoj.gov




                                      [2]
Case 4:15-mj-00083-VLD Document 71 Filed 01/28/20 Page 35 of 35 PageID #: 222



                                                                  FILED
                      UNITED STATES DISTRICT COURT                NOV 2 3 2015
                        DISTRICT OF SOUTH DAKOTA
                             SOUTHERN DIVISION
                                                                        '   cim


 In the Matter of the Search of           No.   I
                                                          B-
 All contents and electronically stored   ORDER "REDACTED"
 information within the following
 property, all currently stored at
 premises owned, maintained,
 controlled, or operated by Yahoo!,
 Inc., 701 First Avenue
 Sunnyvale, CA 94089

 E-mail accounts identified as:
 mi^H^^^^|[B@yahoo com
 and
           l@yahoo.com


       IT APPEARING that prior notice of this Order to any person of this

investigation or this application and Order entered in connection therewith

would seriously jeopardize the investigation;

       IT IS ORDERED that Yahoo! Inc. shall not disclose the existence of the

search warrant, the application, or this Order of the Court, to the listed

subscriber or to any other person, for a period of 90 days or unless earlier

authorized to do so by the Court.

       Dated this         day of November, 2015.

                                      BY THE COURT:



                                                                       %
                                      Veronica L. Duffy               <5^
                                      United States Magistrate Ju^e
